The plaintiffs in error, W.R. Surrell and J.W. Brown, hereinafter referred to as defendants, were convicted in the county court of Atoka county for the offense of having in their possession 9 gallons of Choctaw beer with intent to barter, sell, give away, and otherwise dispose of the same, and their punishment fixed at a fine of $50 and imprisonment for 30 days in the county jail. When the state rested, the defendants demurred to the evidence offered by the state, for the reason that it was wholly insufficient to sustain the verdict of guilty, and moved the court to advise the jury to return a verdict of not guilty, which demurrer and motion was by the court overruled.
The defendant filed a motion for new trial, and set out as the principal ground that the evidence was insufficient to support the verdict, and for the further reason that the court admitted incompetent, irrelevant, and immaterial testimony over the objection of the defendants, which motion for new trial was by the court overruled. The defendants filed their petition in error in this court, asking that said cause be reversed upon the grounds set out in the motion for new trial. See Strong v. State,
 *Page 99 42 Okla. Cr. 245, 275 P. 385, for rule on sufficiency of evidence. The defendants failed to take the witness stand and offered no evidence on their own behalf.
The evidence offered by the state being sufficient to warrant the jury in finding the defendants guilty, and no sufficient errors of law appearing upon the face of the record to require said cause to be reversed, same is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.